MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Jul 15 2019, 6:51 am

court except for the purpose of establishing                                   CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel Hageman                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        July 15, 2019

C.M. (Minor Child), Child In Need Of                     Court of Appeals Case No.
Services                                                 19A-JC-132
                                                         Appeal from the Marion Superior
and                                                      Court
J.M. (Mother)                                            The Honorable Marilyn Moores,
Appellant-Respondent,                                    Judge
                                                         The Honorable Danielle Gaughan,
        v.                                               Magistrate
                                                         Trial Court Cause No.
Indiana Department of Child                              49D09-1809-JC-2284
Services,
Appellee-Petitioner.



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019                      Page 1 of 18
                                     Case Summary and Issue
[1]   J.M. (“Mother”) appeals the juvenile court’s finding that her son, C.M., is a

      child in need of services (“CHINS”). Mother raises two issues on appeal,

      which we consolidate and restate as: whether the Marion County Department

      of Child Services (“DCS”) presented sufficient evidence to establish that C.M.

      was seriously impaired or endangered by Mother’s actions or inactions.

      Concluding that DCS failed to present sufficient evidence that C.M.’s physical

      or mental condition was seriously impaired or endangered as a result of

      Mother’s inability, refusal, or neglect to supply C.M. with necessary food,

      clothing, shelter, medical care, treatment, or rehabilitation, we reverse the

      CHINS adjudication.



                                 Facts and Procedural History
[2]   Mother is the biological mother of C.M., born January 13, 2009.1 C.M. has

      been diagnosed with ADHD. Mother has been diagnosed with bipolar disorder

      type I, post-traumatic stress disorder, and ADHD.


                                I. Previous CHINS Adjudication
[3]   DCS first become involved with Mother and C.M. in July 2011, and then again

      in March 2016. On April 26, 2016, DCS filed a petition alleging C.M. to be a




      1
          K.J., C.M.’s biological father, could not be located, was defaulted, and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019                          Page 2 of 18
      CHINS. An initial hearing was held, and the juvenile court ordered C.M. to be

      removed from Mother’s care. The court adjudicated C.M. a CHINS on July

      25, 2016, upon Mother’s admission that the “family would benefit from

      continued state assistance to maintain stable housing and to ensure that the

      child’s educational and therapeutic needs are met; therefore, the coercive

      intervention of the Court is necessary.” Exhibit Volume I at 57-58. Mother

      was ordered to participate in homebased case management, a psychological

      evaluation, and ongoing mental health treatment. By December 5, 2016,

      Mother was complying with the ordered services, had moved into a new home,

      and the case was moving toward a temporary trial home visit. On February 22,

      2017, the juvenile court terminated wardship after reunification between

      Mother and C.M. had been achieved.


                            II. Current CHINS Adjudication
[4]   DCS involvement for the instant case began on September 9, 2018. Mother and

      then nine-year-old C.M. were at their home when police arrested Mother for an

      outstanding warrant. While at Mother’s home, the police called DCS over their

      concern that C.M. would be left without a caregiver once Mother was taken

      into custody. DCS investigator Yolanda Roland-Powell arrived on scene and

      spoke with Mother about a plan for C.M.’s care. Roland-Powell took Mother’s

      recommendation about who could care for C.M., and C.M. was initially placed

      with the caregivers who Mother recommended. However, DCS removed C.M.

      after two days because those caregivers informed DCS that they would not

      continue to care for C.M. C.M. was subsequently placed in foster care.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 3 of 18
[5]   On September 13, 2018, DCS filed a verified petition alleging C.M. to be a

      CHINS. The petition alleged that C.M. was a CHINS, as defined in Indiana

      Code section 31-34-1-1, and read in relevant part as follows:


              Inability, Refusal or Neglect, I.C. 31-34-1-1: The child’s
              physical or mental condition is seriously impaired or seriously
              endangered as a result of the inability, refusal, or neglect of the
              child’s parent, guardian, or custodian to supply the child with
              necessary food, clothing, shelter, medical care, education, or
              supervision; and the child needs care, treatment, or rehabilitation
              that the child is not receiving; and is unlikely to be provided or
              accepted without the coercive intervention of the Court.


              [Factual Allegations:]


              a.    [Mother] has failed to provide the child with a safe, stable,
              and appropriate living environment.


              b.     [Mother] was recently arrested and incarcerated leaving
              [C.M.] without a legal, appropriate caregiver to provide him with
              basic care and necessities.


              c.    [Mother] struggles with mental health issues that seriously
              hinder her ability to care for [C.M.], and she has been exhibiting
              behaviors that suggest her mental health issues are not
              adequately being treated.


              d.      [C.M.] disclosed he does not get enough food to eat.


              e.    The family has a history with [DCS] due to substance
              abuse and mental health issues, and services were offered
              through a prior [CHINS] action.


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 4 of 18
               f.     Despite prior services offered, [Mother] continues to
               demonstrate an inability to provide [C.M.] with a safe, stable
               home, and [C.M.] and family are in need of services they are not
               receiving and are unlikely to receive without the DCS’ and the
               Court’s involvement.


                                                        *****


               i.    Due to the foregoing reasons, the coercive intervention of
               the Court is required to ensure [C.M.’s] safety and well[-]being.


      Appellant’s Appendix, Volume II at 33-34. The petition also noted that C.M.

      had been removed from Mother’s care.


[6]   That same day, the juvenile court conducted an initial hearing. Mother was out

      of custody and appeared for the hearing. The court ordered (among other

      things) the continued removal of C.M. from Mother’s care and ordered DCS to

      provide Mother with any services in which she was willing to participate.


[7]   The juvenile court held a factfinding hearing on two separate days, October 29,

      2018 and November 19, 2018.2 On November 19, 2018, at the conclusion of

      the hearing, the court adjudicated C.M. a CHINS. On November 28, 2018, the

      court entered a written order that contained the following findings regarding its

      CHINS determination:




      2
        Mother’s attorney requested, and the juvenile court granted, an additional day for the factfinding hearing so
      that Mother could present witnesses that were not available on the first day of the hearing.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019                      Page 5 of 18
        1.    [C.M.] is a minor child whose date of birth is January 13,
        2009.


        2.      The mother of [C.M.] is [J.M.] (Mother).


        3.      The father of [C.M.] is [K.J.] (Father).


        4.     The whereabouts of Father are unknown and he is set for a
        default hearing on January 7, 2019 at 1:30 PM.


        5.     A child in need of services petition was filed on September
        13, 2018, because Mother was arrested on or about September
        9[,] 2018 leaving [C.M.] without a caregiver. The DCS
        [investigator], Yolanda Rowland-Powell was called to Mother’s
        home and Mother was being arrested. Mother was very rude and
        was speaking over Ms. Rowland-Powell and the police officer.
        Ms. Rowland-Powell was trying to obtain information from
        Mother regarding possible placements for [C.M.] but the person
        Mother suggested could not keep [C.M.]. [C.M.] was therefore
        removed and placed in foster care.


        6.     An initial hearing was held on September 13, 2018 and the
        Court ordered the continued removal of [C.M.] from Mother’s
        care. By the time of the initial hearing Mother had been released
        from jail and appeared at the initial hearing. After the initial
        hearing Mother was loud and disruptive in the hallway yelling
        “When can I see my kid; when can I see my f***ing kid?” The
        assigned [family] case manager [“FCM”], Brandi Whitaker, was
        concerned for her own safety after the initial hearing and an
        officer walked her to her car. Mother was yelling at Ms.
        Whitaker in the parking lot as she went to her car. Mother has
        since left belligerent, rude and vulgar voicemails for FCM
        Whitaker.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 6 of 18
        7.     On September 16, 2018, Mother was at the hospital and
        was being loud and disruptive. Mother was reporting that her
        boyfriend had hit her in the head with a pipe. Mother called one
        of the nurses a “millennial c***.” Hospital staff was working to
        subdue and medicate Mother and she kicked a charge nurse and
        also kicked a police officer in the ribs. Mother required arm and
        leg restraints because of her violent demeanor. As a result of this
        incident, Mother was charged with Battery on an Officer and
        Disorderly Conduct.


        8.     Mother does not have stable housing. After Mother was
        released from jail, a team meeting was held and Mother
        requested visits with [C.M.] in her home. The team had no
        objection to visits in Mother’s home so long as a home check
        found the home to be appropriate. When DCS went to check the
        home, the home did not have a working furnace and Mother had
        to be out of the home in five hours.


        9.     Mother has been aggressive and threatening toward people
        in the community. Mother was attending City View Christian
        Center until she threatened a previous head pastor and he
        dismissed her. A new pastor, Chad Fulkerson, allowed Mother
        back into the church, at the request of Mother’s husband, but
        Mother began threatening the new pastor as well. The church
        has an 18[-]month in[-]house drug treatment program called
        SWAT (servant with a testimony) that Mother’s husband,
        [R.W.], participated in. Mother threatened to shoot up the
        SWAT house. Mother told the new pastor that people in the
        neighborhood would lynch him and that his family and
        congregation were in danger. Mother has also threatened to kill
        herself and has told the pastor that she would frame him for her
        murder.


        10. Mother has disclosed that she has been diagnosed bipolar
        but that she does not believe that. Mother thinks that she is


Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 7 of 18
        possessed by a demon. Mother has stated that she self-medicates
        with THC and will not take “man’s medicine.”


        11. Mother has also threatened a member of the City View
        Christian Church. Mother has left him voicemails that are
        rambling, threatening and vulgar stating, in part, “Tell your
        f***ing c*** leader you guys are a cult; you are f***ing child
        molesters. You are cool aid drinking, d*** sucking child
        molesters. You can suck my fat a** and the horse it rode in on . .
        . b****. Tell him [pastor] that I will f*** him up if [R.W.] [her
        husband] relapses. I’m going to f*** him up.”


        12. Mother’s testimony at trial was rambling, often
        non-responsive, and very difficult to follow. Mother stated that
        she is not a member of the City View Christian Church but her
        husband has been for the last twelve years. Mother stated that
        the recent change of pastors has been bad for the church and she
        does not get along with him. Mother stated that [P]astor
        Fulkerson hid her husband in the church and that her husband
        was brainwashed through the church. Mother stated that the
        church helped her husband get clean through their drug
        treatment program but that the church “is in cahoots”. Mother
        stated that it was one of Pastor Fulkerson’s “cronies” that hit her
        in the back of the head and sent her to the hospital and denies
        telling the nurse at the hospital that her husband hit her.


        13. Mother has a history with DCS because of her mental
        health issues that seriously hinder her ability to care for [C.M.].
        Mother’s recent behaviors demonstrate that her mental health
        issues are not being adequately treated.


        14. The child’s physical or mental condition is seriously
        impaired or seriously endangered as a result of the inability,
        refusal or neglect of the child’s parent to supply the child with
        necessary food, clothing, shelter, medical care, education or

Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 8 of 18
              supervision. By her own admission[,] Mother has mental health
              issues but does not want to take medication. Mother has
              repeatedly exhibited threatening and volatile behaviors. She has
              acted aggressively toward a church pastor, community members,
              hospital staff, law enforcement and her DCS case manager.


              15. The child needs care, treatment or rehabilitation the child is
              not receiving and is unlikely to be provided or accepted without
              the coercive intervention of the court. Mother is volatile and
              uncooperative and is unlikely to receive the services she requires
              without the coercive intervention of the Court.


      Appellant’s App., Vol. II at 89-92.


[8]   On December 17, 2018, the court held a dispositional hearing and issued an

      order that same day. The order provided in relevant part as follows:


              [P]ursuant to this dispositional decree . . . it is in the best interests
              of [C.M.] to be continued removed [sic] from the home
              environment and remaining in the home would be contrary to
              the welfare of the child because:


              •       the allegations [are] admitted or found to be true.


              •       the child has special needs that require services for care
                      and treatment that cannot be provided in the home[.]


      Id. at 95. The order also provided the following regarding Mother:


              The Court finds a rational basis for Mother to participate in [a
              homebased counseling program (“HBCM”)], screens, a
              psychological evaluation, and a substance abuse assessment in
              the event Mother screens positive or misses screens and in

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019    Page 9 of 18
               support. Additionally, the Court orders Mother to sign the
               necessary release of information so that DCS can obtain
               Mother[’s] mental health records from the Hamilton Center. In
               support of the foregoing, the Court finds the following:


               1. Mother has agreed there is a rational basis for the HBCM.
               Additionally, Mother would benefit from the assistance of
               HBCM to obtain and maintain stable housing.


               2. Mother has prior DCS involvement because of mental health
               issues and her recent volatile and aggressive behaviors are
               evidence of ongoing untreated mental health issues and therefore
               Mother would benefit from a psychological evaluation.


               3. There have been concerns that Mother is abusing alcohol and
               uses marijuana to [self-medicate] and therefore the random drug
               screens will monitor Mother’s sobriety.


       Id. at 97. Mother now appeals. Additional facts will be provided as necessary.



                                  Discussion and Decision
                                      I. Standard of Review
[9]    Mother challenges the sufficiency of the evidence to support the CHINS

       determination. She contends that DCS failed to establish that C.M. was

       seriously impaired or endangered by her actions or inactions. We agree.


[10]   When reviewing the sufficiency of evidence, we give due regard to the trial

       court’s ability to assess the credibility of witnesses. In re Des.B., 2 N.E.3d 828,

       836 (Ind. Ct. App. 2014). We neither reweigh evidence nor judge witness

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 10 of 18
       credibility; rather, we consider only the evidence and reasonable inferences

       most favorable to the trial court’s decision. Id. Where the trial court issues

       findings of fact and conclusions thereon, we apply a two-tiered standard of

       review. In re R.P., 949 N.E.2d 395, 400 (Ind. Ct. App. 2011). We consider first

       whether the evidence supports the findings and then whether the findings

       support the judgment. Id. We will set aside the trial court’s findings and

       conclusions only if they are clearly erroneous and a review of the record leaves

       us firmly convinced that a mistake has been made. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” K.B. v. Ind. Dep’t of Child Servs., 24 N.E.3d 997, 1001-

       02 (Ind. Ct. App. 2015) (citation omitted). “A judgment is clearly erroneous if

       it relies on an incorrect legal standard.” Id. at 1002.


[11]   In a CHINS proceeding, DCS bears the burden of proving by a preponderance

       of the evidence that a child meets the statutory definition of a CHINS. In re

       N.E., 919 N.E.2d 102, 105 (Ind. 2010). In the instant case, to meet its burden of

       establishing CHINS status, the State must prove that the child is under age

       eighteen,


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 11 of 18
                       (A) the child is not receiving; and


                       (B) is unlikely to be provided or accepted without the
                       coercive intervention of the court.


       Ind. Code § 31-34-1-1. Our supreme court has interpreted the statute to require

       “three basic elements: that the parent’s actions or inactions have seriously

       endangered the child, that the child’s needs are unmet, and (perhaps most

       critically) that those needs are unlikely to be met without State coercion.” In re

       S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).


[12]   Although the acts or omissions of one or both parents can cause a condition

       that creates the need for court intervention, the CHINS designation focuses on

       the condition of the child rather than on an act or omission of the parent(s). In

       re N.E., 919 N.E.2d at 105. In other words, despite a “certain implication of

       parental fault in many CHINS adjudications, the truth of the matter is that

       a CHINS adjudication is simply that—a determination that a child is in need of

       services.” Id. When determining whether a child is a CHINS under Indiana

       Code section 31-34-1-1, the juvenile court “should consider the family’s

       condition not just when the case was filed, but also when it is heard.” In re

       S.D., 2 N.E.3d at 1290.


                               II. Sufficiency of the Evidence
[13]   Mother argues that DCS presented insufficient evidence to establish that her

       “mental health and perceived lack of housing . . . seriously endanger[ed] or

       impair[ed] C.M.” Brief of Appellant at 16. She also challenges four of the

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 12 of 18
       juvenile court’s factual findings as being “misleading or not supported by the

       evidence[,]” namely that, (1) she did not have stable housing; (2) she yelled at

       or made threatening gestures toward FCM Whitaker; (3) she does not believe

       she suffers from bipolar disorder and she self-medicates with marijuana; and (4)

       C.M. has needs that are unlikely to be addressed without coercive intervention

       of the court. Id. at 14. DCS maintains that the record supports the factual

       findings that Mother challenges and that her arguments to the contrary are

       requests to this court to reweigh the evidence, which we cannot do. According

       to DCS, the juvenile court did not err in adjudicating C.M. a CHINS because

       “Mother had unresolved mental health issues[; h]er actions both before and

       during the CHINS case showed that she was not getting treatment, and even if

       she was, it was not effective[; and] . . . Mother battered a nurse and a police

       officer, kicking them violently when they were trying to treat her.” Brief of

       Appellee at 17. We conclude that the evidence in this case of Mother’s mental

       health issues, allegations of self-medication with marijuana, her one-time move

       from a home with a faulty furnace to a motel, and her abrasive and (at times)

       combative behavior, without more, does not establish a sufficient nexus

       between Mother’s actions or inactions and any actual endangerment to C.M. to

       demonstrate that C.M. has been seriously endangered for purposes of Indiana

       Code section 31-34-1-1.


[14]   Jeanette Strong, a care manager at Hamilton Center in Plainfield, testified that

       at the time of the factfinding hearing, Mother was voluntarily engaged in a

       treatment program for her diagnoses for bipolar disorder type I, post-traumatic


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 13 of 18
       stress disorder, and ADHD; and, she was taking prescribed medication. Strong

       further testified that she works with Mother on parenting skills, emotional

       regulation, and social skills, and that she also helps ensure that Mother takes

       her prescribed medication by requiring her to submit to tests administered

       during doctor appointments. FCM Whitaker testified that Mother’s behavior

       gave her concern about whether Mother’s mental health issues are being treated

       properly. However, no evidence was presented that C.M. was seriously

       impaired or endangered by Mother’s mental health issues. See, e.g., L.N. v. Ind.

       Dep’t of Child Servs. (In re L.N.), 118 N.E.3d 43, 49 (Ind. Ct. App. 2019) (“We

       understand that Mother’s mental illness . . . may be a cause for concern for

       DCS. But a cause for concern is not the touchstone of a CHINS determination,

       and an unspecified concern about what might happen in the future is

       insufficient in itself to carry the State’s burden of proof.”).


[15]   FCM Whitaker also testified that she questioned whether Mother had stable

       housing. She noted that Mother left her previous home because it did not have

       a furnace and that she was living in a motel while transitioning to a new home.

       However, no evidence was presented that FCM Whitaker had visited either

       dwelling, and she did not present testimony regarding how the one-time move

       from the home to the motel seriously impaired or endangered C.M. Mother

       testified that she moved out of her previous home because the landlord did not

       properly maintain the furnace, and that she was living at the motel while she

       looked for an apartment. Mother also testified that the motel room included,




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 14 of 18
       among other things, heat, two rooms with separate beds, one of which could be

       C.M.’s, a refrigerator, hotplate, microwave, and crockpot.


[16]   DCS alleged in its CHINS petition that C.M. was “not get[ting] enough food to

       eat[,]”3 and FCM Whitaker testified at the factfinding hearing that “it’s

       alarming to me that [C.M.] states he does not want to see [Mother].”

       Appellant’s App., Vol. II at 33; Transcript of Evidence, Volume II at 53. While

       testimony was presented at the factfinding hearing regarding whether Mother

       could provide C.M. with healthy meals, no evidence was presented that

       indicated C.M. was insufficiently nourished. Also, there was no evidence

       presented to explain why C.M. did not want to see Mother.


[17]   Regarding Mother’s profane behavior, there is scant evidence in the record

       regarding how the behavior endangered C.M. The only evidence presented on

       this matter was Pastor Fulkerson’s recollection that “[C.M. has] been at the

       church before – when [Mother has] gotten loud and crazy with people.” Tr.,

       Vol. II at 39-40.


[18]   With respect to Mother’s marijuana use and alcohol consumption, evidence

       was presented at the factfinding hearing that Mother might have used




       3
         The allegations that C.M. was not receiving a sufficient amount of food stem from DCS’s preliminary
       investigation that included an interview that DCS investigator Rowland-Powell conducted with C.M. in
       September 2018. During the interview, C.M. told the investigator that he “does not receive enough food to
       eat.” Appellant’s App., Vol. II at 15. However, C.M. also told the investigator that he “feels safe at
       home[.]” Id. There was no follow-up investigation, in as much as C.M. did not seem to exhibit physical
       markers of malnutrition.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019                  Page 15 of 18
       marijuana to self-medicate and perhaps consumed alcohol in excess. FCM

       Whitaker testified that “[i]n all of the allegations that have been called in, there

       are references to either alcohol abuse or drug abuse and based on [Mother’s]

       behavior – her erratic behavior, it would leave me to believe that [Mother is]

       possibly using substances.” Id. at 57 (emphasis added). Evidence was presented

       that Mother might have been intoxicated when she arrived at the hospital due

       to the alleged head injury, and FCM Whitaker noted at the dispositional

       hearing that Pastor Fulkerson testified, and C.M. “has stated[, that]

       occasionally . . . [Mother drinks] excessively.” Id. at 105. However, no

       evidence was presented regarding when, where, or how many times C.M. had

       seen Mother use marijuana or consume alcohol in excess. And, there is

       nothing in the record to show that Mother ever used marijuana in C.M.’s

       presence. See, e.g., Ad.M. v. Ind. Dep’t of Child Servs., 103 N.E.3d 709, 714 (Ind.

       Ct. App. 2018) (children were not CHINS despite Mother’s history of sporadic

       marijuana use because there was no evidence that, at any point and time, any of

       the children were endangered, that the parents had ever used drugs in the

       presence of the children, or that there was ever an occasion in which the parents

       were impaired by substance abuse while the children were in their care).


[19]   The only evidence that C.M. might have needed treatment was regarding his

       diagnosis of ADHD. While conflicting evidence was presented as to whether

       C.M. had consistently taken medication in the past for his ADHD, FCM

       Whitaker testified at the factfinding hearing that there was no current

       recommendation for C.M. to take any medication for his ADHD. Also, no


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 16 of 18
       evidence was presented that Mother failed to administer prescribed medication

       to C.M. for his ADHD.


[20]   Here, while the facts established that Mother was undergoing treatment for

       mental health issues, exhibited rude, aggressive, and at times combative

       behavior, used profanity, had problems with her living arrangements, may have

       self-medicated with marijuana, and displayed an attitude toward DCS staff and

       services that was less than obsequious and was at times hostile, this did not

       relieve the State of its burden to prove by a preponderance of evidence that

       C.M. was endangered by Mother’s actions or inactions. DCS did not present

       sufficient evidence to support a reasonable inference that Mother’s actions or

       inactions harmed C.M. in any way or prevented her from providing for C.M.’s

       needs, or that C.M.’s needs would go unmet without coercive court

       intervention. Mother may have acted and/or reacted badly towards other people

       but no evidence was presented that she behaved poorly toward C.M. Without

       evidence in the record of the impact of Mother’s problems on C.M., the

       determination that C.M. was seriously endangered by Mother’s actions or

       inactions is speculation. We therefore conclude that the juvenile court’s

       determination that C.M. is a CHINS was clearly erroneous.



                                               Conclusion
[21]   Based on the foregoing, we find that DCS presented insufficient evidence to

       establish by a preponderance of the evidence that C.M. was a CHINS.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 17 of 18
       Accordingly, we reverse the juvenile court’s adjudication that C.M. is in need of

       services.


[22]   Reversed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-132 | July 15, 2019   Page 18 of 18